 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RAMON PATINO-PADILLA,                                1:18-cv-00933-AWI-JLT (PC)

12                        Plaintiff,
                                                           ORDER DIRECTING CLERK OF
13            v.                                           COURT TO CLOSE CASE

14    E. PADILLA, et al.,                                  (Doc. 20.)

15                        Defendants.
16

17          Plaintiff has filed a notice of voluntary dismissal pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(i). (Doc. 20.) Because the pleading has not yet been served on any

19   defendant and no appearances have yet been made, the dismissal does not require court order.

20   Accordingly, the Court ORDERS the Clerk of Court to term all pending motions and close this

21   case pursuant to plaintiff’s notice.

22
     IT IS SO ORDERED.
23

24      Dated:     April 8, 2019                                /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
